DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 2/1/2021. Claims 1-2, 4-15, 17-20 are pending and have been considered below.


Allowable Subject Matter
Claims 1-2, 4-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose that the system and method for seabed object detection, comprises a receiver array including a plurality of receivers to receive diffraction data, the diffraction data indicative of acoustic waves diffracted off an object in a seabed and the plurality of receivers disposed on a plurality of streamers, the plurality of streamers including, a central pair of streamers including a central port side streamer and a central starboard side streamer, at least one auxiliary port side streamer located a first distance from the central pair of streamers, and at least one auxiliary starboard side streamer located a second distance from the central pair of streamers opposite the at least one auxiliary port side streamer; and a source array including a plurality of sources, the plurality of sources to generate a source shot and including, at least one central pair of sources, the at least one central pair of sources including a central port side source and a central starboard side source, and located between the central pair of streamers, at least one auxiliary port side source, the at least one auxiliary port side source located between the central port side streamer and the at least one auxiliary port side streamer, and at least one auxiliary starboard side source, the at least one auxiliary starboard side source located between the central starboard side streamer and the at least one auxiliary starboard side streamer, and at least one receiver of the plurality of receivers disposed beyond a critical angle of reflection for at least one source of the plurality of sources, the at least one receiver to receive diffraction data responsive to an acoustic source and the critical angle defined by an angle at which a refracted wave from the acoustic source travels along an interface between the seafloor and seawater; 
None of the prior art references disclose or teach in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor obviated by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin (US 20200108898) discloses modular foil system for towed marine array with adjustable foil sections establishing modular framework.
Dudley (US 20190146113) discloses marine vessel for seismic sources that generate seismic energy.
Lockwood (US 20160077227) discloses magneto hydrodynamic seismic source and method of marine seismic surveying.
Day (US 20100097886) discloses a system and method for determining formation quality factor from dual sensor marine seismic signals.
Caulfield (US 20030088372) discloses system and method for the calibration of detectors for quality assurance where data acquired by each detector in an array can be integrated to improve the quality and accuracy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631